Citation Nr: 0031033	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  94-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to August 18, 
1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from August 18, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
meniscectomy residuals of the left knee prior to August 18, 
1998.

4.  Entitlement to an evaluation in excess of 30 percent for 
meniscectomy residuals of the left knee from August 18, 1998.

5.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1993, which denied the claim for an increased 
rating for PTSD, and November 1995, which granted a 20 
percent rating for meniscectomy residuals of the left knee, 
and denied a total rating based on individual 
unemployability.  A hearing was held in August 1996 in 
Atlanta, Georgia, before the undersigned, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  In March 
1998, the case was remanded to the RO for additional 
development.  In the course of appellate development, a total 
rating based on individual unemployability due to service-
connected disability was granted.  Accordingly, that issue is 
no longer before the Board.

In December 1999, the veteran's evaluation for PTSD was 
increased to 50 percent, and the rating for meniscectomy 
residuals of the left knee was increased to 30 percent.  In 
addition, a separate rating of 10 percent for traumatic 
arthritis of the left knee was granted, effective the same 
date, pursuant to VAOPGCPREC 23-97 (July 1997).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Therefore, the increased 
rating issues remain before the Board, including the 
arthritis of the left knee, since that rating was granted to 
reflect symptomatology of the left knee disability already 
developed for appellate consideration.  Moreover, since the 
increased ratings were effective from August 18, 1998, the 
issues on appeal have been rephrased as shown above.


FINDINGS OF FACT

1.  Beginning March 31, 1993, the veteran's PTSD was 
manifested by considerable social and industrial impairment.

2.  Beginning August 18, 1998, the veteran's PTSD was 
manifested by severe social and industrial impairment.

3.  Prior to July 6, 1995, the veteran's meniscectomy 
residuals of the left knee were manifested by Grade II 
instability, and slight limitation of motion.

4.  Beginning July 6, 1995, the veteran's meniscectomy 
residuals of the left knee have been manifested by swelling 
of the knee, moderately severe instability, muscular atrophy, 
mild limitation of motion, and traumatic arthritis.


CONCLUSIONS OF LAW

1.  For the period from March 31, 1993, to August 18, 1998, 
the schedular criteria for a 50 percent evaluation for PTSD 
were met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096, ___ (Nov. 9, 2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10 
(2000), Part 4, Code 9411 (1996).  

2.  Beginning August 18, 1998, the schedular criteria for a 
70 percent evaluation for PTSD were met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (VCAA), 114 Stat. 2096, ___ (Nov. 9, 2000); 
38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10 (2000), Part 4, Code 9411 
(1996). 

3.  The schedular criteria for a 30 percent evaluation for 
meniscectomy residuals of the left knee were met, effective 
July 6, 1995.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096, ___ (Nov. 9, 2000); 38 C.F.R. §§ 3.400(o), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5257 (2000).

4.  The schedular criteria for a 10 percent evaluation for 
traumatic arthritis of the left knee were met, effective July 
6, 1995.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096, ___ (Nov. 9, 2000); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5010 (2000).

5.  The criteria for an evaluation in excess of 20 percent 
for meniscectomy residuals of the left knee were not met 
prior to July 6, 1995.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), 114 Stat. 2096, ___ (Nov. 9, 2000); 38 C.F.R. 
§§ 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
Part 4, Code 5257 (2000).

6.  The criteria for an evaluation in excess of 30 percent 
for meniscectomy residuals of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096, ___ (Nov. 9, 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 2096, ___ 
(Nov. 9, 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096, ___ (Nov. 9, 2000).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2000); Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (2000); Schafrath.  Nevertheless, the 
present level of disability is of primary concern, and the 
past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The RO received the veteran's claim for an increased 
evaluation for PTSD in August 1993, and his claim for an 
increased rating for meniscectomy residuals of the left knee 
was received in July 1995.  The evaluations for these 
disabilities were increased to 50 percent for PTSD and to 30 
percent, with a separate 10 percent for arthritis, for the 
left knee disability, effective August 18, 1998, determined 
by the RO as the date the increase was factually 
ascertainable.  See 38 C.F.R. § 3.400(o)(2) (2000) (effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred). As the veteran had 
perfected his appeal from the initial rating decision 
concerning his claim for an increase, the Board will address 
whether he was entitled to ratings in excess of 10 percent 
for PTSD and 20 percent for meniscectomy residuals of the 
left knee prior to August 18, 1998, as well as whether he is 
entitled to ratings in excess of the current evaluations from 
that date.

PTSD 

Service connection for PTSD was granted in December 1990, 
based on evidence showing his combat service in Vietnam, and 
diagnoses of PTSD obtained during VA hospitalizations from 
May to June, 1990, and from September to October, 1990, as 
well as a VA examination conducted in October 1990.  A 10 
percent evaluation was assigned, effective in July 1990.  He 
filed his claim for an increased evaluation in August 1993.  
Subsequent to his perfection of an appeal from the October 
1993 denial of his claim, the evaluation was increased to 50 
percent, effective August 18, 1998.  

The veteran was hospitalized from March to June, 1993, for 
treatment of PTSD, alcohol dependence and cocaine abuse, in 
two separate VA facilities.  His admission was precipitated 
by increased symptoms of agitation, depression and 
nightmares, followed by the use of alcohol and cocaine after 
six months of abstinence.  During the hospitalizations, he 
was treated with Antabuse and antidepressants.  He was noted 
to be unemployed.  

In August 1993, a VA examination was conducted.  Reportedly, 
the veteran stated that he hadn't had a job since 1983, and 
that he had been a cook.  He stated that he had nightmares, 
particularly since he had stopped using alcohol and drugs.  
The veteran had normal associate processes, without 
delusional or hallucinatory elements.  His mood was slightly 
depressed.  The diagnosis was PTSD.  

The veteran was hospitalized again in a VA facility from 
November to December 1993, for treatment of PTSD.  He 
complained of anxiety and depression, which appeared to 
improve after his medication was changed.  At discharge, it 
was noted that his PTSD symptoms were stable, but continued 
to be present, and he was felt to be unemployable due to 
PTSD.  Also diagnosed was a history of substance abuse, 
inactive since March 1993.

In June 1994, the veteran filed a claim for total rating 
based on individual unemployability due to service-connected 
disability, claiming that he had last worked in 1983, and 
that he had been a farm laborer.  He indicated that he had 
problems with authority.  

In August 1995, a VA examination was conducted.  The veteran 
stated that he could not hold a job, that he could not sleep, 
had flashbacks, and got depressed and angry.  He stated that 
he had not had a regular job in over three years, that he was 
a painter, and couldn't work with anyone, so he picked up odd 
jobs now and then.  He stated that he was not now receiving 
treatment in the mental health clinic; he had stopped about 
six months earlier, because he felt he wasn't getting much 
out of it.  On examination, his thought processes were 
normal, but his mood was very depressed.  The diagnosis was 
PTSD.  

At a hearing before the undersigned in August 1996, the 
veteran testified that he was a painter by trade, and that he 
was basically self-employed.  He felt that he lost about 50 
percent of the work available to him due to his disabilities.  

According to a letter dated in January 1998 from the Kroger 
Company, the veteran had been employed as a painter since 
October 1995.  There were several areas needed for 
improvement, primarily involving his attitude, speech, and 
communication.  Although he had great initiative and was a 
good craftsman, this was a final warning letter regarding the 
elements that needed improvement.  

In April 1998, the veteran submitted a claim for a total 
rating based on individual unemployability due to service-
connected disability, in which he reported having worked 
part-time s a painter, from 20 to 30 hours per week, from 
August 1993 to June 1994, and full-time, from 40 to 52 hours 
per week for Kroger, from October 1995 to March 1998.

In August 1998, the veteran underwent a psychiatric 
examination, for VA compensation purposes.  The veteran 
reported that he currently received no psychiatric medication 
or treatment.  He sated that he had not used drugs or alcohol 
since 1993.  He was currently unemployed, stating that he had 
left his last job as a painter in March 1998 because of being 
short-tempered and having problems with his supervisor.  His 
longest employment had been his last job of seven months' 
duration.  His previous employment history was spotty, and he 
had a pattern of impaired social interactions.  Currently, he 
was socially isolated, had stated that he had no friends.  He 
currently reported flashbacks relating to combat, and 
emotional numbness.  He described himself as a loner, 
irritable, easily angered, anxious, with mood swings.  He 
stated that he had nightmares of Vietnam, initial insomnia 
with frequent awakenings, impaired concentration, survivor 
guilt, anhedonia, depressed mood, anorexia, crying spells, 
avoidance of watching war movies, or any place where 
Vietnamese was spoken, hypervigilance, increased startle 
response, social withdrawal and loss of libido.  

On mental status examination, the veteran's affect was 
guarded, his mood was sad, and he became tearful during the 
interview.  His speech was rapid.  He was guarded regarding 
discussing his Vietnam experiences.  There was no evidence of 
a thought disorder.  He was not able to name any of three 
objects after five minutes, and he was unable to abstract 
proverbs.  The diagnoses were PTSD, chronic, depressive 
disorder and alcohol dependence, sustained full remission.  
His overall GAF, based on PTSD and the depressive disorder, 
was 45.  It was noted that he depressive disorder was closely 
related to the PTSD and represented a progression of that 
diagnosis.  He had a pattern of seriously impaired social and 
occupational functioning.  Since his discharge from the 
military, he had been unable to sustain employment for 
greater than seven months, had had frequent periods of 
homelessness and interpersonal difficulties which had 
affected his ability to maintain relationships and function 
in the job setting.  

During the course of the appeal period, that portion of the 
rating schedule pertaining to mental disorders was revised, 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
(unless otherwise provided).  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  VA has also issued a General Counsel opinion, 
which held that VA must first determine whether the revised 
version is more favorable to the veteran, which may require 
the Board to apply both the old and new versions of the 
regulation.  VAOPGCPREC 3-2000 (2000).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  Id.  Thus, while the Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  Id.; DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  

Accordingly, in this case, the Board must apply the previous 
version of diagnostic code 9411 for the period prior to 
November 7, 1996, while for the period on and after that 
date, the Board must apply whichever version is most 
favorable to the veteran.  The new regulations were not in 
effect when the rating decision on appeal was made, but the 
RO considered the new regulations in the September 1999 
supplemental statement of the case. The veteran was given 
notice of the new regulations. Therefore, he is not 
prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 18, 1998, the veteran was in receipt of a 10 
percent rating for PTSD.  Under the earlier version of the 
rating schedule, emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment 
warranted a 10 percent rating.  A 30 percent evaluation was 
warranted for PTSD resulting in definite social and 
industrial impairment.  38 C.F.R. Part 4, Code 9411 (1996).  
"Definite" social and industrial impairment has been 
defined as inadaptability that is "more than moderate but 
less than rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 
1993).  A 50 percent evaluation was assigned where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411 (1996).  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.  To warrant a 100 percent evaluation, the attitudes of 
all contacts except the most intimate must have been so 
adversely affected as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.  Id.  

The VA examination in August 1993 noted that the veteran's 
mood was slightly depressed, and the veteran reported 
nightmares.  Nevertheless, he was hospitalized, primarily for 
treatment of PTSD, from March to June, 1993, and again from 
November to December of that year.  At the time of his 
discharge in December 1993, his PTSD was noted to stable but 
symptomatic.  On a VA examination in August 1995, the veteran 
was no longer receiving treatment for his PTSD.  He had a 
very depressed mood.  The January 1998 letter from Kroger, 
his then employer, noted that there had been many problems, 
particularly with his attitude and ability to work with 
others, beginning in July 1996.  Although there is no medical 
evidence that these symptoms were due to PTSD, the medical 
evidence as a whole during this period more closely 
approximates considerable social and industrial impairment 
resulting from the veteran's PTSD.  Accordingly, a 50 percent 
rating is warranted from the date of the veteran's VA 
hospitalization in March 1993, the date that the increase in 
disability was shown, which was within a year of his claim 
for an increase filed in August 1993.  See 38 C.F.R. § 
3.400(o) (2000).  

For the time period beginning November 7, 1996, the Board 
must consider whether the old or new criteria are more 
favorable.  See DeSousa.  Under the revised criteria, for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication, 
a 10 percent rating is warranted.  For occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is warranted.  
38 C.F.R. Part 4, Code 9411 (2000).  

A 50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

In determining which is more favorable, under the new 
criteria, while the veteran has apparent difficulty in 
adapting to work situations, he has not demonstrated suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, near- 
continuous panic, appropriately and effectively, impaired 
impulse control (such as unprovoked irritability with periods 
of violence, spatial disorientation, or neglect of personal 
appearance and hygiene.  While it is not required that each 
criterion be met, the revised regulations contemplate 
deficiencies in "most" areas, such as work, school, family, 
judgment, thinking or mood.  The veteran has had problems 
with work and family, but his thinking is entirely normal, 
and his mood, while depressed, has not affected his ability 
to function.  While judgment was noted to be poor on the most 
recent examination, impaired judgment is a criterion for a 50 
percent rating.  

Consequently, under the new criteria, the weight of the 
evidence is against an evaluation in excess of 50 percent, 
and the evidence does not present a question of which of two 
evaluations to apply, under those criteria.  See Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990); 38 C.F.R. § 4.7 (2000).  

Under the old criteria, a 70 percent evaluation requires 
severe social and industrial impairment.  Regarding 
industrial impairment, there are many inconsistencies in the 
evidence reported by the veteran concerning his employment.  
Specifically, during the August 1993, VA examination, the 
veteran stated that he hadn't had a job since 1983, and that 
he had been a cook.  At the time of his discharge in December 
1993, he was noted to be unemployable due to PTSD.  In his 
claim for a total rating based on individual unemployability 
due to service-connected disability filed in June 1994, the 
veteran claimed that he had last worked in 1983, and that he 
had been a farm laborer.  

However, on the VA examination in August 1995, he stated that 
he had not had a regular job in over three years, that he was 
a painter, and picked up odd jobs now and then.  At his 
hearing before the undersigned in August 1996, the veteran 
testified that he was a painter by trade, that he was 
basically self-employed, and that he felt he lost about 50 
percent of the work available to him due to his disabilities.  

However, according to a letter dated in January 1998 from the 
Kroger Company, the veteran had been employed by them as a 
painter since October 1995.  In his claim for a total rating 
based on individual unemployability due to service-connected 
disability submitted in April 1998, he reported having worked 
as a painter, from 20 to 30 hours per week, from August 1993 
to June 1994, and from 40 to 52 hours per week for Kroger, 
from October 1995 to March 1998.  On the August 1998 
examination, he stated that his longest employment had been 
his last job of seven months' duration.  

Moreover, on several of his orthopedic examinations, he 
indicated that his knee disability interfered with his 
employability.  Due to these irreconcilable inconsistencies, 
a conclusion as to industrial impairment cannot be made based 
on the veteran's statements alone.  The objective evidence 
shows that he was hospitalized for significant periods of 
time during 1993 for treatment of PTSD, and he was thought to 
be unemployable at the time of discharge in December 1993.  
However, he has been granted temporary total ratings for the 
periods of the hospitalizations, and by his own admission, he 
was employed from August 1993 to June 1994.  The psychiatric 
examinations in August 1993 and August 1995 did not show 
symptoms reflective of severe impairment.  

The August 1998 examination noted, however, that the veteran 
had a GAF of 45.  The GAF, or "global assessment of 
functioning," is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-
IV), quoted in Carpenter v. Brown, 8 Vet.App. 240, 242.  
(1995).  A GAF score of 31 to 40 reflects some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work family relations, judgment, 
thinking, or mood.  DSM-IV, at 47.  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  Id.  A 51-60 rating 
indicates moderate symptoms, such as a flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as few friends, conflicts with friends, co-workers.  
DSM-IV, at 47; Carpenter.  

Based on his GAF score of 45, under the old criteria, with 
the resolution of all reasonable doubt in his favor, his 
symptoms more closely approximate a 70 percent rating.  Thus, 
the old criteria are more favorable.  However, such 
symptomatology is not shown prior to the date of the 
examination in August 1998.  In this regard, although the 
examiner concluded that the veteran's highest functioning 
during the past year had been 45, this was based on his self-
reported history of losing his job in March 1998, a job he 
had only held for seven months.  In fact, he had held that 
job for over two years.  Thus, the GAF can only be relied 
upon for the current symptoms as noted by the examiner, and 
not for the unreliable history provided by the veteran.  
Accordingly, a 70 percent rating for PTSD is warranted, 
effective August 18, 1998.  

Meniscectomy Residuals Of The Left Knee

Service medical records show several occasions on which the 
veteran received treatment for his left knee, including a 
medial meniscectomy in March 1967.  Subsequent to service, 
his initial claim for compensation benefits was received in 
June 1990, and service connection for meniscectomy residuals 
of the left knee was granted in December 1990, assigned a 
noncompensable evaluation.  

In December 1993, an orthopedic evaluation of the veteran's 
left knee was conducted.  His chief complaint was instability 
of the left knee.  On examination, he had range of motion 
from 0 to 120 degrees.  There was instability to valgus 
stress, although anterior and posterior draw signs were 
negative.  It was concluded that he had grade II medial 
instability, and a brace and physical therapy were 
recommended.  

In July 1995, the veteran filed a claim for an increased 
rating for his left knee disability, and the rating was 
increased to 20 percent by rating action dated in November 
1995, effective in December 1993, the date of an orthopedic 
consultation.  

On a VA examination in August 1995, the veteran complained of 
instability despite the brace.  It handicapped him with his 
work because he needed to climb high ladders to pain.  On 
examination, the knee deviated slightly on weight-bearing.  
It was also puffy to some extent.  The left knee was four 
centimeters larger in circumference than the right, while the 
left calf was three centimeters smaller than the right.  The 
left knee was limited by 20 degrees of flexion.  The 
ligaments seemed to need extra support, anteriorly, 
posteriorly and laterally.  It was concluded that he had an 
unstable left knee, and was wearing a fairly heavy brace 
during his waking hours.  

X-rays showed changes including degenerative joint disease 
and minimal joint effusion, suggestive of ongoing synovitis.  

Records from T. Nessouli, M.D., dated in June 1996 show that 
he was evaluated for his knee.  He had severe wasting of the 
quadriceps and hamstrings.  His range of motion was from 0 to 
95 degrees.  H had some valgus deformity and valgus stress.  
X-rays revealed degenerative joint disease.  He was referred 
for an magnetic resonance imaging (MRI), which disclosed 
multiple abnormalities, including a chronic tear of the 
anterior cruciate ligament, chronic patellar tenonitis, 
fairly extensive bony degenerative changes, chondromalacia 
and abnormal menisci.  On a follow-up record, it was noted 
that he had an anterior cruciate tear, as well as severe 
arthritic changes accompanied by a lot of muscle wasting.  A 
program of physical therapy was stared, and he was to be 
given an new anterior cruciate brace.  

On a VA fee basis examination in August 1998, the veteran 
related that he had worked as a house painter for the past 25 
years.  However, because of persistent left knee instability, 
his work capacity was severely limited, and he was currently 
only able to work only about two days per week.  On 
examination, he walked with a halting gait.  The incision 
scar was not inflamed or tender.  He had active and passive 
range of motion of 0 to 120 degrees   He had no effusion.  H 
he had pain on patello-femoral compression.  There was no 
evidence of medial or lateral collateral ligament laxity, but 
he had a positive Lachman test and positive anterior drawer 
sign.  The impression was tricompartmental arthritis of the 
left knee, moderately severe, and anterior instability of the 
left knee, moderately severe.  The examiner noted that he had 
significant disability consisting of both moderately severe 
instability.  H would not be employable as a house painter 
with his knee in its present condition.  The normal range of 
motion of the knee was noted to be 0 to 140 degrees.  

The veteran's left knee injury residuals have been rated 
under diagnostic code 5257.  Diagnostic code 5257, which 
pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (2000).  

Prior to August 18, 1998, the veteran was in receipt of a 20 
percent rating.  The evaluation in December 1993 showed grade 
II medial instability, with negative anterior and posterior 
draw signs.  Such symptomatology is reflective of the 
moderate impairment contemplated by a 20 percent evaluation.   

However, on the VA examination in August 1995, the veteran's 
left knee was swollen, his calf showed some atrophy, and he 
had instability anteriorly, posteriorly and laterally.  In 
June 1996, severe wasting of the quadriceps and hamstrings 
was reported, and he had moderately severe instability of the 
left knee.  An MRI showed a torn anterior cruciate ligament.  
In view of these findings, the evidence more closely 
approximated a 30 percent rating during the time period 
beginning ; according, an increased rating to 30 percent is 
warranted, effective the date his claim was received, July 6, 
1995.  38 C.F.R. §§ 3.400(o), 4.7 (2000).  

A 30 percent rating is the highest rating provided under 
diagnostic code 5257; accordingly, a higher evaluation may 
not be granted based on that code.  However, a separate 
rating may be granted for symptoms of a service-connected 
disability which are not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See 38 C.F.R. 
§ 4.14 (1998), Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  
The VA General Counsel has specifically found that limitation 
of motion, due to arthritis, and instability contemplated 
under diagnostic code 5257 do not overlap.  VAOPGCPREC 23-97 
(July 1997).  Based on this opinion, the RO granted a 10 
percent rating for traumatic arthritis, effective August 18, 
1998.  

However, arthritic changes in the knee were also seen on the 
August 1995 and June 1996 examinations.  In addition, 
limitation of motion was demonstrated on both of those 
examinations.  The limitation of flexion has been far short 
of the 45 degrees of flexion contemplated by a 10 percent 
rating, and limitation of extension has not been 
demonstrated.  38 C.F.R. Part 4, Codes 5260, 5261; see 
38 C.F.R. § 4.71, Plate II (2000).  Nevertheless, where 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for a major joint affected by limitation of motion, if 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5010 (2000).  Such has been demonstrated in this 
case; accordingly, we find that the veteran should be awarded 
a separate 10 percent rating based on traumatic arthritis, 
effective the date of his claim, July 6, 1995.  

However, the evidence does not show that an evaluation in 
excess of 10 percent is warranted.  Two or more major joints 
are not involved, nor have incapacitating exacerbations been 
shown.  There are no other potentially applicable diagnostic 
codes which would provide a higher or separate evaluation for 
the veteran's left knee disability.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, these elements have 
been considered in the assignment of the schedular 
evaluations, and, for the reasons discussed above, the 
evidence of record does not show functional impairment beyond 
that contemplated by a 20 percent rating, for the period 
prior to July 6, 1995, or a 10 percent rating for arthritis 
and a a30 percent rating for other impairment of the knee, 
including instability, beginning July 6, 1995.  

Preliminary review of the record reveals that the RO did not 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 50 percent for PTSD is granted, effective 
March 31, 1993, subject to regulations governing the payment 
of monetary benefits.

An evaluation of 70 percent for PTSD is granted, effective 
August 18, 1998, subject to regulations governing the payment 
of monetary benefits.

An evaluation of 30 percent for meniscectomy residuals of the 
left knee is granted, effective July 6, 1995, subject to 
regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for meniscectomy 
residuals of the left knee from July 6, 1995, is denied.

An evaluation in excess of 20 percent for meniscectomy 
residuals of the left knee prior to July 6, 1995, is denied.

A separate evaluation of 10 percent for traumatic arthritis 
of the left knee is granted, effective July 6, 1995, subject 
to regulations governing the payment of monetary benefits.

A separate evaluation for traumatic arthritis of the left 
knee prior to July 6, 1995, is denied.

A separate evaluation in excess of 10 percent for traumatic 
arthritis of the left knee from July 6, 1995, is denied.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


